Title: From John Adams to Munroe & French, 18 May 1812
From: Adams, John
To: Munroe & French



Gentlemen
Quincy May 18 1812

You have published all that is necessary, at present, relative to the two Treaties of Peace; that of 1783 with England and that of 1800 with France,  or rather relative to the part I Acted and the Share I had in them. I pretend not to call it a sindication—or a Justification, or an Apology. It has furnished Some means for the inquisitive and impartial Mind, if Such a one  could or should hereafter arise, to condemn me; if he can, with Cognizance of Cause. I have been insulted by Ignorance and Impudence on Account of these Treaties more than any other Actions of my Life.
I have no more to Say at present: It is Possible I may add Something hereafter. Nay it is probable I Shall commit much to Writing but whether any of it will be printed in my Lifetime I am not determined. Witnesses to whom I intended to have appealed, have, even while I have been writing, a Dana, a Lincoln, a Knox have been Summoned to an higher Trybunal
I thank you for the Space you Have allowed me in your Paper. I pray you to Send me your Account, for the Patriot which shall be paid. I have not a Sett of them: I have procured as many as I could: but some Numbers I fear are Wanting. I wish to know if you will undertake to furnish me with a set, bound in Volumes. I will Send you all I have which I believe are nearly all. there may be a few Exceptions. If you will provide me a sett, well bound, or a Sett even composed of those I have, Supplied by Such as you can command the Expence shall be  mine. and even though Some Numbers should be finally wanting. I am, Gentn, your obliged humble servant

John Adams